Boyers, J.,
dissents and votes to affirm the judgment, with the following memorandum. I cannot agree with my learned colleagues that the defendant was denied a fair trial. In my view, the testimony adduced at trial with respect to the underlying facts and circumstances of the defendant’s prior criminal conduct was properly admitted because it bore upon material aspects of the People’s case other than the defendant’s general propensity to engage in criminal conduct, namely, the identity of the defendant and motive. Thus, notwithstanding the potential for incidental prejudice, the highly probative value of such testimony justified its admission (see People v Beam, 57 NY2d 241; People v Molineux, 168 NY 264). At trial, an alibi defense was offered through the testimony of the defense witness Lillian King. The People’s case rested in main upon the identification testimony of the victim, Cleveland Layne. Therefore, the identity of Layne’s assailant was clearly the paramount issue in the case and evidence of the prior conduct of defendant was admissible, for “unless the defendant’s identity is conclusively established, the identity exception set forth in Molineux should apply to enable the prosecution to adequately prove the defendant’s identity” (People v Condon, 26 NY2d 139, 142; People v Beam, supra, p 251). Further, the testimony adduced at trial with respect to defendant’s prior criminal conduct tended to establish specific motive which prompted the actions underlying the particular crime charged and was thus admissible (see discussion in People v Molineux, supra, pp 293-297). While the majority grudgingly acknowledges that testimony with respect to the underlying facts and circumstances of defendant’s prior criminal behavior “may have been probative of the issues of motive and identity”, they are persuaded that the defendant was unduly prejudiced by virtue of the fact that the prosecutor elicited testimony from the victim Layne that the defendant had shot and killed an individual on a prior occasion. I disagree. Recognizing that “[t]here is no litmus paper test for determining when the probative value of the evidence outweighs its potential for prejudice” (People v Ventimiglia, 52 NY2d 350, 359), the Court of Appeals of our State has furnished some guidelines, stating (supra, pp 359-360): “In final analysis the process is one of balancing in which both the degree of probativeness and the potential for prejudice of the proffered evidence must be weighed against each other (People v Santarelli [49 NY2d 241]; People v Allweiss [48 NY2d 40]). Factors which play a part in measuring probative value are ‘the degree to which the evidence persuades the trier of fact that the particular fact exists and the [logical] distance of the particular fact from the ultimate issues of the case’ (Dolan, Rule 403: The Prejudice Rule in Evidence, 49 So Cal L Rev 220,233). Further, as the Supreme Court of California noted in People v Stanley (67 Cal 2d 812,818-819): ‘On the issue of probative value, materiality and necessity are important. The court should not permit the admission of other crimes until it has ascertained that the evidence tends logically and by reasonable inference to prove the issue upon which it is offered, that it is offered on an issue material to the prosecution’s case, and is not merely cumulative.’ Important in the weighing process will also be how the evidence comes into the case, that is, whether at the instance of the People initially, or in rebuttal to a defense offered by defendant (People v Tas, 51 NY2d 915; People v Santarelli, supra; see People v Allweiss, supra.).” At bar, the testimony with respect to defendant’s prior criminal conduct was neither cumulative nor of considerable distance from the ultimate issues in the case. Indeed, it was highly probative of both the identity
*780of the assailant and the specific rationale for the acts upon which the underlying crime charged was founded (see People v Allweiss, 48 NY2d 40, 49, supra; People v Molineux, 168 NY 264, 295-297, supra) and was therefore properly admitted. While the comments made by the prosecutor upon summation would certainly have been better unsaid, they do not suffice to warrant reversal of the conviction on the ground that they deprived the defendant of a fair trial. The majority of assignments of legal error were not preserved for appellate review (see CPL 470.05, subd 2; People v Thomas, 50 NY2d 467), and where appropriate objection was made, Criminal Term promptly instructed the jury to disregard the improper comment. Further, based upon a review of the record, I cannot conclude that under the circumstances of this case, reversal as a matter of discretion in the interest of justice is warranted (see CPL 470.15, subd 3, par [c]). Accordingly, I vote to affirm the judgment of conviction.